Exhibit 99.1: RNS Number : 7820M Unilever PLC 01 August 2017 Unilever PLC Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Ritva Sotamaa 2 Reason for the notification a) Position/status Chief Legal Officer (a member of the Unilever Leadership Excecutive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Unilever PLC Ordinary shares of 3 1/9p each have vested based on the July 2014 conditional rights awards pursuant to the Unilever Global Share Incentive Plan 2007. Ms Sotamaa received 4,187 Unilever PLC Ordinary shares of 3 1/9p each after using a performance factor of 70% and including dividend reinvestment. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 4327.0p4,187 e) Aggregated information - Volume - Total £181,171.49 f) Date of the transaction 2017-07-28 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Kevin Havelock 2 Reason for the notification a) Position/status President, Refreshment (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Acquisition of 3,245 Unilever PLC Ordinary shares of 3 1/9p each ("Shares") (for nil consideration) following the distribution of Shares to satisfy vested entitlements pursuant to the Unilever Global Share Incentive Plan 2007. As announced on 31 July 2012, Unilever PLC restructured the reward packages of a small group of long standing UK employees. As part of this restructuring, Unilever PLC agreed with Kevin Havelock (PDMR) to replace his contractual entitlement to pension benefits with a right to receive Shares under the Unilever Global Share Incentive Plan 2007 (the "Award"), as detailed within that announcement on 31 July 2012. The Shares acquired by Mr Havelock (5,110 Shares) represent the satisfaction of 20% of his Award (after tax withholding 2,879 Shares), inclusive of dividend equivalents (1,014 Shares) earned in the form of additional Shares. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s) Volume(s) 4321.5p 3,245 e) Aggregated information - Volume - Total £140,232.68 f) Date of the transaction 2017-07-31 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Keith Weed 2 Reason for the notification a) Position/status Chief Marketing & Communications Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Acquisition of 16,524 Unilever PLC Ordinary shares of 3 1/9p each ("Shares") (for nil consideration) following the distribution of Shares to satisfy vested entitlements pursuant to the Unilever Global Share Incentive Plan 2007. This announcement follows the announcement made by Unilever PLC on 25 July 2017 which foreshadowed this transaction. As announced on 31 July 2012, Unilever PLC restructured the reward packages of a small group of long standing UK employees. As part of this restructuring, Unilever PLC agreed with Keith Weed (PDMR) to replace his contractual entitlement to pension benefits with a right to receive Shares under the Unilever Global Share Incentive Plan 2007 (the "Award"), as detailed within that announcement on 31 July 2012. The Shares acquired by Mr Weed (26,016 Shares) represent the satisfaction of 60% of his Award (after tax withholding 14,655 Shares), inclusive of dividend equivalents (5,163 Shares) earned in the form of additional Shares. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 4321.5p16,524 e) Aggregated information - Volume - Total £714,084.66 f) Date of the transaction 2017-07-31 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Mary Ma 2 Reason for the notification a) Position/status Non-Executive Director b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Purchase of shares. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s) Volume(s) 4311.5p460 e) Aggregated information - Volume - Total £19,832.90 f) Date of the transaction 2017-08-01 g) Place of the transaction London Stock Exchange - XLON This information is provided by RNS The company news service from the London Stock Exchange END
